 

CONTRACT FOR PURCHASE OF PROPERTY

 

FIRST INTERNET BANCORP (“Purchaser”), hereby shall purchase from LHRET ASCENSION
SV, LLC (“Seller”) the property commonly known as 11201 USA Parkway, situated in
the Town of Fishers, Hamilton County, Indiana that is a medical office building
(the “Building”) and further described as the “Improvements” in that Ground
Lease, dated May 30, 2003 (the “Ground Lease”), between Seller and St. Vincent
Hospital and Health Care Center (“Ground Lessor”), which property is more
particularly described and/or depicted on Exhibit A, attached to and made a part
of this Contract, together with all of Seller’s right, title and interest in and
to any and all: (a) rights, interests, privileges and easements appurtenant or
appertaining thereto; (b) licenses, approvals and permits with respect thereto,
if any; and (c) warranties or guaranties relating thereto, if any (collectively,
the “Property”), for One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) (the “Purchase Price”), subject to and upon the terms and
conditions set forth in this Contract.

 

Buyer acknowledges that (a) the Leased Premises (as defined in the Ground Lease)
only comprises the “footprint” of the Building, (b) the Property does not
include any rights to use the land on which the Building is located, (c) the
Property does not include any rights to use the Common Areas (as described in
the Ground Lease), (d) the Property is subject to the Declaration of
Restrictions, Covenants and Easements, dated May 30, 2003 (the “Declaration”),
and recorded in the Office of Recorder of Hamilton County, Indiana, and (e) the
Property is subject to a right of first refusal set forth in Section 1 of the
Declaration (the “ROFR”) with which Seller must comply or for which Seller must
obtain a waiver from Ground Lessor.

 

1.          Earnest Money Deposit. Within seven business days after the latest
date (the “Effective Date”) set forth on the signature page to this Contract,
Purchaser shall deposit Twenty-Five Thousand and No/100 Dollars ($25,000.00)
(such deposit together with any interest earned thereon is hereinafter referred
to collectively as the “Earnest Money”) with Chicago Title Insurance Company
(the “Title Insurer”). PURCHASER SHALL FORFEIT THE EARNEST MONEY TO SELLER IF
PURCHASER FAILS OR REFUSES TO PERFORM ITS OBLIGATIONS HEREIN SPECIFIED AND ALL
CONDITIONS AND REQUIREMENTS OF THIS CONTRACT HAVE BEEN SATISFIED. Such
forfeiture of Earnest Money shall constitute liquidated damages and shall be
Seller’s sole remedy at law or in equity. The Earnest Money otherwise shall be
refunded or forfeited in accordance with the terms contained in this Contract,
and, if all of the terms and conditions of this Contract are satisfied or waived
and the transaction is closed, then the Earnest Money shall be applied to the
Purchase Price.

 

2.          Purchase Price. At the Closing (as defined below), Purchaser shall
pay to Seller the Purchase Price, less the Earnest Money and further adjusted
for any other credits, reductions and prorations for which this Contract
provides.

 

3.          Closing. Subject to all other terms and conditions set forth in this
Contract, the transactions described in this Contract shall be closed (the
“Closing”) on or before the date (the “Termination Date”) that is thirty (30)
days after the expiration of the Due Diligence Period (as such term is defined
in Section 7 below), with the exact date of Closing (the “Closing Date”) to be
specified by Purchaser in a written notice delivered to Seller at least three
(3) days prior to the Closing. The Closing will take place at the office of the
Title Insurer or such other place as the parties may mutually agree upon in
writing. Any closing fee charged by the Title Insurer shall be split evenly
between Purchaser and Seller. Purchaser shall pay the cost of recording the
Special Warranty Deed and Seller shall pay the cost of filing the Indiana Sales
Disclosure form. Each party hereto shall pay the fees of any attorneys or other
consultants hired by such party in connection with the purchase of the Property.
If the Closing does not occur on or before the Termination Date, this Contract
shall automatically terminate.

 

 

 

 

4.          Closing Documents. At Closing, Seller shall deliver to Purchaser or
its assignee or designee: (a) a duly executed Special Warranty Deed conveying
fee simple title to the real property components of the Property free of any and
all liens, encumbrances, easements, restrictions, covenants or other title
defects, except the Permitted Exceptions (as hereinafter defined); (b) a duly
executed vendor’s affidavit substantially similar in form and substance to the
Indianapolis Bar Association’s form of vendor’s affidavit; (c) a duly executed
non-foreign affidavit in form and substance satisfactory to Purchaser and the
Title Insurer; (d) a duly executed Indiana Sales Disclosure Form in the form
required by Indiana law; (e) a duly executed assignment by Seller of the Leases,
Contracts and Plans (as each is defined below) approved by Purchaser, if any,
pursuant to Section 7.5 below and any warranties and guaranties, each to the
extent assignable, in form and substance satisfactory to Purchaser (the
“Assignment”); and (f) any and all other documents contemplated by this Contract
or necessary to consummate the sale of the Property. At Closing, Purchaser shall
deliver to Seller: (a) the Purchase Price; (b) a duly executed Sales Information
Disclosure form in form and substance required by applicable law; (c) the
Assignment; and (d) any and all other documents required by applicable laws to
consummate the sale of the Property. Purchaser and Seller acknowledge that the
transactions contemplated by this Contract may be subject to the provisions of
the Indiana Responsible Property Transfer Law (Ind. Code 13-25-3-1, et seq.).
Seller agrees that they shall either (i) comply with the provisions of the
Indiana Responsible Property Transfer Law and provide the Purchaser with a
“disclosure document” as and when required by the Indiana Responsible Property
Transfer Law, or (ii) provide the Purchaser with a certification on or before
the Closing Date that the transactions contemplated by this Contract are not
subject to the provisions of the Indiana Responsible Property Transfer Law in a
form and content acceptable to Purchaser. In the event Seller provides Purchaser
with a “disclosure document” and Purchaser thereafter declines to accept the
transfer of the Property (as permitted by the Indiana Responsible Property
Transfer Law), Purchaser may cancel this Contract by written notice to Seller,
in which event the Earnest Money shall be immediately refunded to Purchaser by
the Title Insurer.

 

5.          Possession. Possession of the Property shall be delivered on the
Closing Date, free and clear of all rights and claims of any other party to the
possession, use or control of the Property, except the rights of tenants
pursuant to Leases approved by Purchaser pursuant to Section 7.5 below, and for
the Permitted Exceptions. Buyer acknowledges and agrees that upon closing,
subject to any representations in this Contract or the Deed, Seller shall sell
and convey to Buyer, and Buyer shall accept the Property, “AS IS, WHERE IS, WITH
ALL FAULTS”. Buyer hereby unconditionally waives any implied warranty of
suitability, merchantability or fitness for particular purpose.

 

6.          Taxes and Assessment. Purchaser assumes and shall pay (a) all
assessments for improvements becoming a lien on or after the Closing Date; and
(b) its pro rata portion of the real estate taxes assessed for and becoming a
lien during the calendar year in which closing occurs (based upon the number of
days remaining in such calendar year on or after the Closing Date). Seller shall
pay (a) all assessments for improvements not assumed by Purchaser; (b) both
installments of real estate taxes payable during the calendar year in which
closing occurs; (c) its pro rata portion of the real estate taxes assessed for
and becoming a lien during the calendar year in which closing occurs (based upon
the number of days in such calendar year prior to the Closing Date); and (d) all
delinquent real estate taxes and assessments (and penalties and interest
thereon, if any). The present tax rate and assessed values shall be used for the
purposes of the prorations under this Section if the applicable tax rate and
assessed values have not been set. Any taxes or assessments (and penalties and
interest thereon, if any) which are either (a) not assumed by Purchaser and
which are not due and payable at the time of closing; or (b) delinquent at time
of Closing, shall be allowed to Purchaser as a credit against the Purchase Price
at Closing. Any and all rental income from the Property shall be pro-rated as of
the Closing Date (with rents and rental payments for the day of closing
allocated to Purchaser). If Seller and Purchaser fail to cause any utility
services rendered to the Property to be placed in the name of Purchaser as of
11:59 p.m. on the day before the Closing Date, the charges for any such utility
services shall be prorated as of the Closing Date, based upon the most recent
bills available and readjusted on the basis of the actual bills rendered for the
period during which the closing occurs, as and when such bills are received.

 

-2-

 

 

7.          Conditions of Performance. For purposes of this Contract, the term
“Due Diligence Period” shall mean the date which is 30 days after the ROFR
Expiration Date (as defined below). Within 15 days after the Effective Date,
Seller shall provide Purchaser with copies of all of the following items
relating to the Property to the extent that such items are in Seller’s
possession: any and all Leases, Contracts, Plans, title insurance policies
(including exception documents), surveys, easements, restrictions, drainage and
retention agreements, environmental and engineering reports, property condition
reports, rent rolls, management and service contracts, any other investigations
pertaining to the environmental or physical condition of the Property or any
portion thereof, and any and all other documents and agreements relating to the
use and development of the Property (collectively, the “Due Diligence
Materials”). Purchaser’s obligations under this Contract are subject to the
timely and complete satisfaction of each of the following conditions, unless
waived in writing by Purchaser.

 

7.1           Survey. If Purchaser obtains on or before the expiration of the
Due Diligence Period a survey of the Property conforming to the Minimum Standard
Detail Requirements for an ALTA/ACSM Land Title Survey (the “Survey”), the
Survey shall be satisfactory to Purchaser in all respects.

 

7.2           Title Insurance. On or before the expiration of the Due Diligence
Period, Purchaser shall have obtained a current title insurance commitment for
the Property issued by the Title Insurer, in which commitment the Title Insurer
shall agree to (a) insure for the full amount of the Purchase Price merchantable
and marketable fee simple title to the Property, free of all exceptions
(including, without limitation, the standard exceptions), except only the
Permitted Exceptions (as defined below); and (b) issue such endorsements as
Purchaser may reasonably request (the “Title Commitment”). Purchaser shall
provide any objections (collectively, the “Title Objection”) to matters
disclosed in the Survey, Title Commitment and/or exception documents on or
before five days prior to the expiration of the Due Diligence Period. If
Purchaser provides any Title Objections, Seller shall notify Purchaser in
writing on or before one (1) day prior to the expiration of the Due Diligence
Period whether Seller covenants and agrees to cure any such objection(s) prior
to the Closing Date in a manner satisfactory to Purchaser in its sole
discretion. Any exceptions to title reflected on the Title Commitment to which
Purchaser fails to timely object (except:  (a) the lien of any mortgage, other
security instrument, UCC financing statement or tax or monetary lien, which in
all cases shall be released at or before the Closing, or, if not released, then
Purchaser shall have the right to pay such monetary amounts and offset such
payments against the Purchase Price; and (b) the standard, pre-printed
exceptions, which in all cases shall be deleted from the final owner’s title
policy) shall be deemed “Permitted Exceptions”. At Closing, Purchaser shall
receive a credit against the Purchase Price for the amount of the premium for
the policy to be issued pursuant to the Title Commitment, excluding any
endorsements thereto. Except as provided in clause (a) above regarding any
monetary lien, nothing in this Contract shall be deemed to require Seller to
take any steps to remove any defect in or objection to title or to expend any
moneys therefor, nor shall Buyer have any right of action against Seller, at law
or in equity, therefor. The Title Commitment and the final title policy shall
have an insured amount not to exceed the Purchase Price.

 

-3-

 

 

7.3           Suitability of the Property. Purchaser at its cost and expense and
prior to the expiration of the Due Diligence Period, shall have determined, in
its sole and absolute discretion, that the Property is suitable to Purchaser for
its intended use and development in all respects.

 

7.4           Litigation and Representations. As of the Closing Date, no action
or proceeding before a court or other governmental agency or officer shall be
pending (and to the best of either Seller’s or Purchaser’s knowledge, no such
action or proceeding shall be threatened) that materially impairs the value of
the Property or prevents Purchaser from undertaking and completing Purchaser’s
intended use and development of the Property. As of the Closing Date, the
representations and warranties set forth in Section 9 shall be true and accurate
in all material respects as of the Closing Date, except for those
representations and warranties that refer to facts existing at a specific date,
which shall be accurate in all material respects as of such date and, for those
representations and warranties that refer to facts existing at a specific date,
an update of such representations to reflect events occurring between the
Effective Date and the Closing

 

7.5           Leases and Contracts. Together with the other Due Diligence
Materials, Seller shall provide to Purchaser, at Seller’s cost and expense, true
and accurate copies of all lease agreements affecting all or any portions of the
Property (the “Leases”), all other agreements and contracts affecting all or any
portions of the Property or relating to the use, ownership, maintenance,
management or operation thereof (the “Contracts”), and all plats, plans,
reports, covenants, conditions, commitments and other agreements, instruments
and documents (other than Leases and Contracts) relating or applicable to the
development, use or ownership of the Property (the “Plans”); and Purchaser shall
have approved the Leases, Contracts and Plans prior to the expiration of the Due
Diligence Period. All Leases approved by Purchaser, all Contracts approved by
Purchaser and all Plans approved by Purchaser and to the extent assignable shall
be assigned to Purchaser at the Closing. Any and all deposits paid to Seller or
being held by Seller pursuant to the approved Leases or approved Contracts shall
be retained by Seller and credited against the Purchase Price.

 

7.6           Approvals. On or before the expiration of the Due Diligence
Period, Purchaser, at its cost and expense, shall have determined in its sole
discretion that it has obtained or will be able to obtain all government,
regulatory, and corporate approvals deemed by Purchaser to be necessary or
desirable and any approvals or consents required under any declaration,
covenants and/or restrictions applicable to the Property.

 

7.7           Simultaneous Closing. Simultaneously with the execution of this
Contract, Purchaser is entering into a Contract for Purchase of Real Estate with
St. Vincent Hospital and Health Care Center, Inc. (“St. Vincent”), pursuant to
which Purchaser desires to acquire and St. Vincent desires to sell the real
estate described on Exhibit A and any and all of St. Vincent’s right, title and
interest in and to the Property (the “St. Vincent Contract”). Purchaser shall be
satisfied, in its sole discretion, that all conditions precedent with respect to
the St. Vincent Contract have been satisfied and (a) the transactions
contemplated by the St. Vincent Contract shall close simultaneously with the
transactions contemplated by this Contract, and (b) Ground Lessor and Seller
shall have terminated the Ground Lease.

 

-4-

 

 

8.          Termination.

 

8.1           If one or more of the conditions set forth in Section 7 is not
timely and completely satisfied, Purchaser may terminate this Contract and all
of its obligations hereunder by written notice to Seller, in which event, the
Earnest Money shall be immediately refunded to Purchaser. If Purchaser does not
notify Seller in writing prior to the expiration of the Due Diligence Period
that the conditions set forth in Sections 7.1, 7.2, 7.3, 7.5 and 7.6 have been
satisfied and/or waived, then this Contract and all of its obligations hereunder
shall automatically terminate upon the expiration of the Due Diligence Period,
in which event, the Earnest Money shall be immediately refunded to Purchaser.

 

8.2           Seller’s sale of the Property is contingent upon Seller obtaining
a waiver from Ground Lessor of the ROFR on or before thirty-five (35) days after
the Effective Date. Within five (5) days after the Effective Date, Seller shall
notify the Ground Lessor of this Contract in accordance with the ROFR. Pursuant
to the ROFR, Ground Lessor has up to thirty (30) days after receiving the
aforementioned notice to exercise its ROFR. The date upon which Ground Lessor
waives or notifies Seller that it elects not to exercise its ROFR is hereinafter
referred to as the "ROFR Expiration Date". Seller’s sale of the Property is
further contingent upon receiving from Ground Lessor a termination of Ground
Lease executed by Ground Lessor that contains a mutual release of Seller and
Ground Lessor. Seller hereby agrees that it will enter into such a mutual
release and termination agreement to terminate the Ground Lease.

 

9.          Covenants, Representations and Warranties. Seller hereby covenants,
represents and warrants to Purchaser (and shall be deemed to covenant, represent
and warrant to Purchaser on the Closing Date) that: (a) there is no condemnation
or similar proceeding which is pending against the Property or any part thereof;
(b) Seller has not received any notification from any governmental agency,
authority or instrumentality of any pending or threatened assessments on or
against the Property for the cost of improvements to be made with respect to the
Property or any part thereof; (c) after the Effective Date Date, Seller will not
create, permit or suffer any lien or other encumbrance to attach to or affect
the Property and improvements thereon, except for the lien of nondelinquent real
estate taxes and liens and encumbrances which will be fully discharged on or
before the Closing Date; (d) to Seller’s knowledge there are no claims, actions,
suits, proceedings pending with respect to or in any manner affecting the
Property or Seller’s ownership thereof; (e) Seller has not sold, assigned,
transferred, leased, subleased, encumbered or conveyed any right, title or
interest whatsoever in or to the Property, except for the Permitted Exceptions
and leases and encumbrances which, if not approved by Purchaser pursuant to
Section 7.5 of this Contract, will have terminated or will be fully discharged
on or before the Closing Date; (f) prior to the Closing, Seller shall not sell,
assign, transfer, lease, sublease, encumber or convey any right, title or
interest whatsoever in or to the Property or any portion thereof without
Purchaser’s prior written consent, nor shall Seller amend, modify, extend,
terminate or alter any currently existing agreement or document relating to the
Property without Purchaser’s prior written consent; (g) to the best of Seller’s
knowledge, neither the Property nor any portion thereof has been used for the
treatment, storage or disposal of any hazardous, special or other wastes,
substances, materials, constituents, pollutants or contaminants as defined under
applicable federal, state or local laws or regulations promulgated thereunder;
(h) prior to Closing, Seller shall cause all Title Objections that Seller
commits to cure, if any, to be cured in accordance with Section 7.2 above; (i)
the Ground Lease is in full force and effect, and to the best of Seller's
knowledge, neither Ground Lessor nor Seller are in default under the Ground
Lease; and (j) prior to the Closing, Seller agrees not to sell the Property or
any portion thereof or enter into any agreements for the sale of the Property or
any portion thereof to any entity or person other than Purchaser unless such
agreement specifically provides that it is a back up offer for the purchase and
sale of the Property and may only be consummated in the event this Contract
terminates pursuant to its terms.

 

10.         Damage and Condemnation. Seller shall maintain the Property and
deliver the Property to Purchaser on the Closing Date in the same condition as
on the Effective Date, ordinary wear and tear excepted. If the Property shall be
damaged, destroyed or materially condemned, in whole or in part, or if any
notice of condemnation shall be given at any time after the Effective Date,
Purchaser, at its sole option, may (a) cancel this Contract, or (b) proceed with
closing. If Purchaser elects to proceed with closing, then Purchaser shall
accept assignment of any condemnation award or proceeds of any insurance policy
related to such damage or destruction. If Purchaser elects to cancel this
Contract as provided in this Contract, the Earnest Money shall be immediately
refunded to Purchaser.

 

-5-

 

 

11.         Inspection. Purchaser, its employees, agents and independent
contractors shall have the right to enter upon the Property to perform the
Survey and conduct all tests, inspections and examinations which Purchaser deems
necessary or desirable including, without limitation, tests, inspections and
examinations related to access to utilities, environmental condition, soil and
geotechnical condition, the physical condition of the Property (including the
HVAC, plumbing, electrical, structural elements, glass, windows, and roof),
subsurface conditions, drainage, parking, easements and cross-easements and
architectural feasibility. Seller agrees to cooperate with Purchaser and to
provide Purchaser with copies of all documents relating to the Property as and
when required by this Contract and to furnish such other information regarding
the Property as Purchaser may, from time to time, reasonably request. Purchaser
shall not permit any mechanic’s liens to be placed on or against the Property or
any portion thereof in connection with any activities of Purchaser with respect
to the Property. Buyer shall indemnify and hold harmless Seller and its
affiliates and their respective officers, directors, members, employees and
agents from any liability or damages related to Buyer’s investigation of the
Property, which obligation shall survive termination of this Contract.

 

12.         Notices. All notices required hereunder shall be made in writing and
shall be deemed delivered on the third business day following deposit in the
U.S. Mail or the day following deposit with an overnight courier when addressed
to Seller at ℅ Ventas, Inc., 353 North Clark Street, Suite 3300, Chicago,
Illinois 60654, Attention: Kevin Geraghty; and addressed to Purchaser at ℅ First
Internet Bank of Indiana, 9200 Keystone Crossing, Suite 800, Indianapolis,
Indiana 46240-4603, Attention: ______________; with a copy to Steve Hardin,
Faegre Baker Daniels LLP, 600 East 96th Street, Suite 600, Indianapolis, Indiana
46240.

 

13.         Default. Seller agrees that money damages are not an adequate remedy
for breach of this Contract by Seller, and, therefore, Purchaser shall be
entitled to either (i) the remedy of specific performance to enforce the terms
hereof, or (ii) terminate this Contract in accordance with this Section 13 in
which event the Earnest Money shall be immediately refunded to Purchaser. If
Purchaser defaults in its obligations under this Contract and fails to cure such
default within fifteen (15) days after written notice of such default, this
Contract may be terminated by Seller and the Earnest Money shall be paid to
Seller as liquidated damages and as its sole and exclusive remedy. Purchaser and
Seller agree that the amount of the actual damages which Seller would suffer as
a result of Purchaser’s default would be extremely difficult to ascertain and
have agreed, after specific negotiations relating thereto, that the Earnest
Money is a reasonable estimate of Seller’s damages and is not intended to
constitute a penalty. If this Contract is terminated pursuant to Section 8 or
automatically terminates pursuant to Section 3, all further obligations of the
parties under this Contract will terminate and be of no further force or effect,
except for the provisions that expressly survive such termination, and no party
shall have any additional liability to the other as a result of the termination
of this Contract. The provisions of this Section 13 shall be the sole and
exclusive remedy resulting from a breach of any representations, warranty,
covenant or agreement prior to the Closing that is available under contract,
tort or any other legal theory to the parties to this Contract. All of the
provisions of this Section 13 shall survive the termination of this Contract.

 

14.         Survival. No representations or warranties contained in this
Contract shall survive the Closing, and neither Purchaser nor Seller shall have
any right after Closing to recover from the other damages related to any breach
of any representation or warranty.

 

-6-

 

 

15.         General. The terms and provisions of this Contract shall be governed
and construed in accordance with the laws of the State of Indiana. The captions
and section numbers shall not be considered in any way to affect the
interpretation of this Contract. This Contract shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs, and personal representatives. This Contract is the final expression of
the complete and exclusive agreement between Seller and Purchaser. This Contract
shall not be construed with resort to any presumption against the preparer or
maker hereof. The term “Contract” as used herein means the contract arising
between the parties on the terms set forth herein.

 

16.         Authority. Purchaser and Seller each represents: (a) that the
undersigned person signing on its behalf is fully empowered and duly authorized
by any and all necessary action or consent required under any applicable
articles of incorporation, bylaws, partnership agreement or other agreement to
execute and deliver this Contract for and on behalf of said party; (b) it has
full capacity, power and authority to enter into and carry out its obligations
under this Contract; and (c) that this Contract has been duly authorized,
executed and delivered by it and constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms.

 

17.         Brokers. Purchaser and Seller hereby represent and warrant to each
other that they have not dealt with any broker in connection with this
transaction, except Cassidy Turley and Ambrose Brokerage, LLC (the “Brokers”).
Seller hereby represents and covenants that they have agreed to pay all fees and
commissions payable to the Brokers as a result of this transaction. Purchaser
and Seller hereby further represent and warrant to each other that no fee,
commission or similar compensation shall be payable by Seller or Purchaser to
any broker or any other person, except to the Brokers by Seller, as a result of
any agreement or action by Seller or Purchaser, respectively.

 

18.         Assignment. On or before the Closing Date, Purchaser shall have the
right to assign or transfer all or any portion of its rights under this Contract
without Seller's consent or approval to an entity controlled by or under common
control with Purchaser Any other assignment, transfer or encumbrance of this
Contract without Seller's prior written consent (which shall not be unreasonably
withheld, conditioned or delayed), shall be void. Notwithstanding any such
assignment, Purchaser shall remain liable hereunder.

 

19.         Counterparts. This Contract may be executed in counterparts
(including execution of counterpart signature pages), each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

 

20.         Attorneys’ Fees. In addition to any other remedy provided for
herein, the non-prevailing party shall pay all costs and expenses, including
reasonable attorneys’ fees and court costs, incurred by the prevailing party in
successfully enforcing or defending any provision of this Contract against such
non-prevailing party.

 

21.         Facsimile Signatures. Signatures to this Contract transmitted by
telecopy shall be valid and effective to bind the party so signing. Each party
agrees to promptly deliver an execution original of this Contract with its
actual signature to the other party, but a failure to do so shall not affect the
enforceability of this Contract.

 

[Signature Page Follows]

 

-7-

 

 

This Contract is hereby executed this 30th day of January, 2013, as to
Purchaser.

 

  PURCHASER:         FIRST INTERNET BANCORP         By: /s/ David B. Becker  
Printed: David B. Becker   Title: CEO

 

This Contract is hereby executed this 30th  day of January, 2013, as to Seller.

 

  SELLER:         LHRET ASCENSION SV, LLC   By: LHRET Ascension, LLC   By: THL
191 JV, LLC   By: LHRET 191, LLC   By: Lillibridge Healthcare Real Estate Trust,
L.P.   By: Lillibridge Healthcare Real Estate Trust         By: /s/ Kevin
Geraghty   Printed: Kevin Geraghty   Title: E.V.P.

 

-8-

 

 

EXHIBIT A

 

(Legal Description)

 



[tex10-10a.jpg]

 

A-1

 

 



[tex10-10b.jpg]

 

A-2

 

